

115 HR 7153 IH: Championing American Business Through Diplomacy Act of 2018
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7153IN THE HOUSE OF REPRESENTATIVESNovember 16, 2018Mr. McCaul (for himself and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo foster commercial relations with foreign countries and support American business interests
			 abroad in the conduct of foreign policy, and for other purposes.
	
 1.Short titleThis Act may be cited as the Championing American Business Through Diplomacy Act of 2018. 2.Economic diplomacy within the Department of StateSubsection (c) of section 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended—
 (1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following new paragraph:
				
					(3)Assistant Secretary for Economic and Business Affairs
 (A)In generalSubject to the numerical limitation specified in paragraph (1), there is authorized to be established in the Department of State an Assistant Secretary of State for Economic and Business Affairs who shall be responsible to the Secretary of State for matters pertaining to international economics and business matters in the conduct of foreign policy.
 (B)Matters contemplatedThe matters referred to in subparagraph (A) include the following: (i)International trade and investment policy.
 (ii)International finance, development, and debt policy. (iii)Economic sanctions and combating terrorist financing.
 (iv)International transportation policy. (v)Support for United States businesses.
 (vi)Economic policy analysis, public diplomacy, and private sector outreach. (vii)Such other related duties as the Secretary may from time to time designate..
 3.Chief of mission responsibilitiesSection 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927) is amended by adding at the end the following new subsection:
			
 (d)Promotion of United States economic interestsEach chief of mission to a foreign country shall have as a principal duty the promotion of United States economic and business interests in such country..
 4.Increased training in economic and commercial diplomacySection 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at the end the following new subsection:
			
 (d)Economic diplomacyThe Secretary of State, with the assistance of other relevant officials of the Department of State, such as the Assistant Secretary for Economic and Business Affairs, shall establish as part of the standard training provided for officers of the Service, including chiefs of mission and deputy chiefs of mission, training on matters related to economic and commercial diplomacy, with particular attention to market access for United States businesses, commercial advocacy, and United States foreign economic policy..
		5.Report from each mission on matters of commercial relations
 (a)In generalNot later than 180 days after the date of the enactment of this Act annually thereafter, the chief of mission at each United States embassy shall submit to the Secretary of State a report on the specific actions taken during the previous year to foster commercial relations and safeguard United States business interests in the country or region in which each such chief of mission serves.
 (b)Matters To be includedEach report required under subsection (a) shall include the following: (1)A list that includes the specific business sectors and the number of companies by sector that each United States embassy aided over the course of the previous year in fostering commercial relations in the relevant country or region.
 (2)A description of actions each United States embassy took to aid the business sectors identified under paragraph (1).
 (3)An assessment of fields with respect to which each United States embassy can improve the ability of each such embassy to foster commercial relations and safeguard United States business interests in the relevant country or region.
 (4)Information about significant foreign competition to United States businesses in the relevant country or region, including state-directed investments by authoritarian governments and United States strategic competitors in such country or region, and whether or not such investments pose risks to United States foreign policy and national security interests in such country or region.
 (c)Report to CongressThe Secretary of State, upon receiving each report required under subsection (a) from each chief of mission, shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate an annual report on activities, including with appropriate examples, by the Department of State to promote United States business interests abroad, as well as actions and investments by foreign competitors that are determined to be risks to United States foreign policy and national security interests.
 (d)Form of reportThe report described in subsection (c) shall be in unclassified form but may include classified annexes.
			6.Report on unified investment climate statement and country commercial guide
 (a)In generalThe Secretary of State and the Secretary of Commerce shall jointly produce and make publicly available on an internet website of the Department of State and the Department of Commerce, respectively, an annual country-specific report regarding topics to foster commercial relations with foreign countries and safeguard United States business interests abroad, including with regard to United States exports and investments, including by small- and medium-size enterprises.
 (b)Matters To be includedEach report required under subsection (a) shall include the following with respect to each country covered by each such report:
 (1)Information about doing business in each country. (2)Background information about each country’s political environment.
 (3)Information about selling United States products and services in each country. (4)Leading sectors for United States exports and investment in each country.
 (5)Information about trade regulations, customs, and standards in each country, such as— (A)information on import tariffs; and
 (B)documentation about which United States businesses should be aware when exporting, including any prohibited items or temporary entry procedures.
 (6)Investment climate statements describing each country’s openness to foreign investments, such as information relating to each country’s—
 (A)investment policies; (B)market barriers;
 (C)business risks; (D)legal and regulatory system, including dispute resolution;
 (E)level of public and private sector corruption; (F)level of political violence;
 (G)labor issues; and (H)protection of property rights.
 (7)Information about trade and project financing in each country, such as each country’s— (A)banking and financial system, and how United States businesses typically get paid;
 (B)foreign exchange controls; and (C)important sources of funding for project financing.
 (8)Relevant business travel information and business customs in each country. (9)Information about United States embassy services and personnel available to United States businesses to support their activities in each country.
				7.Report by Comptroller General of the United States
 (a)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on United States economic and commercial diplomacy.
 (b)Matters To be includedThe report required under subsection (a) shall include an assessment of the following: (1)What is known about the effectiveness of United States economic and commercial diplomacy in influencing foreign governments and supporting United States businesses abroad, including by small- and medium-sized enterprises.
 (2)Coordination between the Department of State and the Department of Commerce with respect to United States economic and commercial diplomacy.
 (3)The effectiveness of training provided pursuant to subsection (d) of section 708 of the Foreign Service Act of 1980 (as added by section 4 of this Act) on matters relating to economic and commercial diplomacy.
 (4)Recommendations to improve United States economic and commercial diplomacy. 